1 Reported in 247 N.W. 680.
Respondent has been here before. 186 Minn. 204,242 N.W. 711. These proceedings relate to another matter and have been initiated by the state board of law examiners. The board and Mr. Hughes have filed a stipulation as to the facts, from which it appears that on or about January 3, 1924, respondent was appointed and qualified as the administrator of the estate of one Michael Wagner, deceased, and did not close the administration thereof until the fall of 1932.
The controlling fact before us is that respondent was short $10,036.32, having wrongfully converted that amount to his own use, which shortage was made good by one of him bondsmen.
Respondent's failure or apparent inability to explain in what way he used the money in no way excuses or justifies the fact or its consequences.
Judgment will be immediately entered disbarring Evan Hughes.
OLSEN, JUSTICE, took no part. *Page 461